El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una resolución de la corte inferior que ordenó eliminar un memorándum de costas por haberse radicado prematuramente. La sentencia que declaró sin lugar una petición de injunction e impuso las costas al demandante, se dictó en junio 17, 1925; el 22 del mismo mes se notificó al demandado y el 27, cinco días después, se archivó el memorándum de costas. No esperó, por tanto, el demandado que fuera firme la sentencia, ya que el deman-dante disponía hasta el 2 de julio de 1925 para apelar. De todos modos cuando el demandante presentó en julio 6, 1925, su moción atacando el memorándum por su radicación pre-matura, todavía el demandado tuvo tiempo de subsanar su érror allanándose y radicando un nuevo memorándum, pues su término para hacerlo no vencía hasta el 12 de julio de 1925. La cuestión planteada es idéntica a la resuelta en el caso de la Empresa Teatral Ponceña et al. v. Municipio de *58Ponce et al., 30 D.P.R. 539, donde esta Corte Suprema se expresó así: “La demandante tuvo, pues, una amplia opor-tunidad para corregir su error ya que la cuestión fué abierta y claramente suscitada cuando ni siquiera era firme la sen-tencia. Ella prefirió seguir actuando-bajo la base del me-morándum archivado y tiene que sufrir las consecuencias de sus propios actos.” Véase también el caso de Sanders Philippi, S. en C., v. Viuda de Baigés e hijos, 32 D.P.R. 856.
Por lo expuesto,'debe confirmarse la resolución apelada.